                   Case 14-29358       Doc      Filed 06/29/20    Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                              GREENBELT DIVISION

                   In re:                   §
                                            §
            Shannon R. Wink,                §                    Case No. 14-29358
             Shannon Hickey                 §                       Chapter 13
             Jeffrey M. Wink

                                    §
                    Debtor(s).      §
*      *       *      *        * *    *     *    *    *   *                        *       *
                    RESPONSE TO NOTICE OF FINAL CURE PAYMENT

       Now comes, Servis One, Inc. dba BSI Financial Services, Inc. by its attorneys, Richard J.

Rogers and Cohn, Goldberg & Deutsch, LLC, and in response to the Notice of Final Cure

Payment states as follows:

       1)      Servis One, Inc. dba BSI Financial Services, Inc. agrees that the Debtors have

paid the full amount to cure the default on Creditor’s claim.

       2)      Servis One, Inc. dba BSI Financial Services, Inc. disagrees that Debtor is current

with respect to all payments consistent with §1322 (b) (5).

                                                     /s/ Richard J. Rogers
                                                     Richard J. Rogers 01980
                                                     Cohn, Goldberg & Deutsch, LLC
                                                     600 Baltimore Avenue, Suite 208
                                                     Towson, Maryland 21204
                                                     (410) 296-2550
                                                     Fax: (410) 296-2558
                                                     E-mail: bankruptcyecf@cgd-law.com
                   Case 14-29358      Doc     Filed 06/29/20    Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 29th of June, 2020 that a copy of the foregoing

Response to Notice of Final Cure Payment was served by first class mail to:

Shannon R. Wink
Shannon Hickey
8137 Woodland Lane
Chesapeake Beach, MD 20732

Jeffrey M. Wink
8137 Woodland Lane
Chesapeake Beach, MD 20732
Debtor(s)


And by electronic filing notification CM/ECF to:
And debtor's(s') counsel:

Paul J. Dougherty, III
1910 Towne Centre Blvd. Suite 250
Annapolis, MD 21401
Counsel to the Debtor(s)


Timothy P. Branigan
9891 Broken Land Parkway Suite 301
Columbia, MD 21046
Chapter Trustee




                                                                  /s/ Richard J. Rogers
                                                                  Richard J. Rogers
